1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ANDRES AGUIAR,                                 Case No. EDCV 18-805-FMO (KK)
12                               Petitioner,
13                        v.                         ORDER ACCEPTING FINDINGS
                                                     AND RECOMMENDATION OF
14    DAVID SHINN,                                   UNITED STATES MAGISTRATE
                                                     JUDGE
15                               Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19   Mandamus, the relevant records on file, and the Report and Recommendation of the
20   United States Magistrate Judge. No objections have been filed. The Court accepts
21   the findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
23   action without prejudice and without leave to amend.
24
25   Dated: September 16, 2019
                                                                   /s/
26
                                               FERNANDO M. OLGUIN
27                                             United States District Judge
28
